El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
Esta apelación ba sido interpuesta por el demandante contra la sentencia que declaró sin lugar su demanda como consecuencia de una moción de non suit presentada en el juicio por el demandado, fundada en que la prueba del de-mandante no era suficiente para justificar sus alegaciones y una sentencia condenatoria.
*860 En el día de Roy hemos resuelto la apelación No. 4140 del demandado en el mismo pleito y hemos confirmado la resolución de la corte inferior que dejó sin efecto esa sentencia y dispuso la celebración de un nuevo juicio, por lo que no tenemos necesidad de considerar los méritos de esta apelación contra la sentencia pues cae por su base, como se dijq en el caso de Horton v. Robert, 11 D.P.R. 196, por lo que habrá de quedar sin efecto, como resolvió la corte inferior en la resolución a que nos referimos, y en esos términos dictaremos nuestra sentencia.